Citation Nr: 1637211	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  06-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the colon, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to herbicides and/or cervical spine disorder.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to exposure to herbicides and/or cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to July 1971.  His awards and decorations for service in the Republic of Vietnam include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a June 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which, among other things, denied service connection for adenocarcinoma of the colon and for peripheral neuropathy of the right and left upper extremities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2011.  A transcript of this earing is of record.

This case was previously before the Board in August 2012 and June 2013.  In August 2012, the Board remanded the case for further development.  In June 2013, the Board issued a decision which, in pertinent part, denied service connection for adenocarcinoma of the colon, peripheral neuropathy of the right and left upper extremities, and multiple myeloma.

The Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2015 memorandum decision, the Court vacated the Board's decision to the extent it denied service connection for adenocarcinoma of the colon and peripheral neuropathy of the upper extremities, and remanded these matters for further development and readjudicaiton consistent with the memorandum decision.  The Court also affirmed the Board's denial of service connection for multiple myeloma.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board also notes, as indicated in the Introduction, that the Veteran engaged in combat while on active duty as exemplified, in part, by his Purple Heart Medal and the Combat Infantryman Badge.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran has contended that his adenocarcinoma of the colon is due to in-service herbicide exposure.  The Board notes that the Veteran did have active service in the Republic of Vietnam during the Vietnam War era, and, thus, was presumptively exposed to herbicides at that time.  38 U.S.C.A. § 1116.  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  Further, service connection may be rebuttably presumed for diseases listed under 38 C.F.R. § 3.309 (e), which manifest in claimants having actual or presumptive exposure to Agent Orange or other herbicides.  However, unlike cancers of the prostate and respiratory tract, the Veteran's colon cancer is not contemplated by that provision.  38 C.F.R. § 3.309 (e).  Nevertheless, this does not preclude him from establishing service connection due to such exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

In denying the Veteran's claim of service connection for adenocarcinoma of the colon in the June 2013 decision, the Board found, in part, that a May 2011 VA examination report stated the preponderance of medical evidence does not show herbicide exposure to be an etiologic cause of sigmoid colon cancer.  The Court, however, found in its May 2015 memorandum decision that the May 2011 VA examination and opinion were inadequate for resolution of this case.  The Court stated that the Veteran was not required to demonstrate his case by a preponderance of the evidence, rather, he only needs to present an "approximate balance" of positive and negative evidence.  In addition, citing to Polovick, supra, and Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) the Court noted that a claim for direct service connection cannot be denied on the grounds there was no presumptive service connection.

The Board is bound by the Court's finding as to the adequacy of the May 2011 VA examination.  See Browder v. Brown, 5 Vet. App. 268 (1993); Johnson v. Brown, 7 Vet. App. 25, 26 (1994); Chisem v. Brown, 8 Vet. App. 374, 375 (1995).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that a remand is required to accord the Veteran a new competent medical examination and opinion which does adequately address his colon cancer claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the claims of service connection for peripheral neuropathy of the upper extremities, the Board found in the June 2013 decision that the Veteran's symptoms were shown by medical evidence to be multifactorial and related to B12 deficiency and to cervical spine disability; and that neither of these underlying disorders was a service-connected disability.  Among the evidence referenced by the Board in support of this finding was the opinion of the May 2011 VA examiner, to include opinions expressed in subsequent addendums in 2012.  The Board also noted that service connection was not in effect for cervical spine disability, and that although the Veteran reported receiving low back trauma during combat, he did not report in-service, combat related neck trauma.  However, the Court found in its May 2015 memorandum decision that the record did indicate the existence of evidence of combat-related neck trauma; and that the Board provided inadequate reasons or bases for its determination to the contrary and for not applying 38 U.S.C.A. § 1154(b) to this case.

In view of the foregoing, the Board finds that even though the issue of entitlement to service connection for a cervical spine disability was not formally perfected as being on appeal, the Court's aforementioned findings regarding in-service neck trauma has expanded the nature of the upper extremity peripheral neuropathy claims to include this matter.  Consequently, a remand is required to address whether service connection is warranted for a cervical spine disability, to include a competent medical examination and opinion as to whether the current disability is related to the combat-related neck trauma noted in the Court's memorandum decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his adenocarcinoma of the colon, upper extremity peripheral neuropathy, and cervical spine disability since July 2012.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, the RO should those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service colon cancer, neck/cervical spine, and upper extremity peripheral neuropathy symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his adenocarcinoma of the colon.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion whether it is at least as likely as not the current disability was incurred in or otherwise the result of the Veteran's active service, to include his presumptive exposure to herbicides therein.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  Further, in making this determination, the examiner should be cognizant that the fact this disability is not presumptively associated with herbicide exposure per VA regulations is not sufficient rationale to find it is not related to such exposure.

4.  The Veteran should also be afforded an examination to determine the nature, onset and etiology of his current cervical spine disability.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not that any current cervical spine disability was incurred in or otherwise the result of the Veteran's active service, to include his combat-related neck trauma.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  Moreover, the examiner's opinion should reflect the fact the Veteran's account of such combat-related neck trauma is deemed to be combat and credible pursuant to the applicable provisions of 38 U.S.C.A. § 1154(b).

5.  Then readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of whether service connection is warranted for a cervical spine disability, to include the Veteran's account of combat-related neck trauma and the applicable provisions of 38 U.S.C.A. § 1154(b).

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2013, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

